In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-06-422 CR

____________________


LARRY DWAYNE BEAVERS, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 90950




MEMORANDUM OPINION
	Pursuant to a plea bargain, appellant Larry Dwayne Beavers pled guilty to felony theft.
The trial court found the evidence sufficient to find Beavers guilty of felony theft, but
deferred finding Beavers guilty, placed Beavers on community supervision for five years, and
assessed a $500 fine.  On November 23, 2005, the State filed a motion to revoke Beavers's
unadjudicated community supervision.  Beavers pled "true" to two of the alleged violations
of the terms of his community supervision.  The trial court found that Beavers violated two
of the conditions of his community supervision, found him guilty of felony theft, and
assessed punishment at two years of confinement in a state jail facility.
	Beavers's appellate counsel filed a brief that presents counsel's professional
evaluation of the record and concludes the appeal is frivolous.  See Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978).  On January 25, 2007, we granted an extension of time for appellant to file a pro
se brief.  We received no response from the appellant.
	We reviewed the appellate record, and we agree with counsel's conclusion that no
arguable issues support an appeal.  Therefore, we find it unnecessary to order appointment
of new counsel to re-brief the appeal.  Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex.
Crim. App. 1991).  We affirm the trial court's judgment. (1)
	AFFIRMED.



							______________________________
								STEVE McKEITHEN
								        Chief Justice	

Submitted on May 29, 2007
Opinion Delivered June 6, 2007
Do Not Publish
Before McKeithen, C.J., Gaultney and Horton, JJ.
1.  Appellant may challenge our decision in this case by filing a petition for
discretionary review.  See Tex. R. App. P. 68.